DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment dated 10/29/2020 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.

Applicant argues against the §112 rejections by way of amendment, but the amendments are not sufficient for overcoming indefiniteness issues regarding claim 7 as discussed in the rejection below.

Regarding the prior art rejection as it pertains to claims 1 and 20, the Applicant argues:
As an initial matter, the Office Action does not clearly, and thus sufficiently, set forth the Examiner's interpretation of the prior art to establish a prima facie case of obviousness. For example, in paragraph 11 of the Examiner's interpretation of the Choi reference there is, instead, an enlarged depiction of figure that is not part of the Choi reference (see page 15).

Examiner Response: This argument is not found to be persuasive. The figure in question is an enlarged depiction of Fig. 3 of the Choi reference. It is noted that the purpose of the enlargement, for Applicant’s convenience, was to more clearly show 1 of the bladder because it may be difficult to discern the aforementioned distinct layers if not enlarged. It is further noted that the enlarged figure was cropped so that it can fit on the page2 of the Office Action. It is further noted that annotations were added to merely point out which structures in Fig. 3 correspond3 to the aforementioned distinct layers. 

Regarding the prior art rejection as it pertains to claims 1 and 20, the Applicant argues:
Moreover, independent claim 1, as amended, and independent claim 20 recites “...first and second layers of flexible material welded together to form a single air tight bladder, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, forming a pouch of the cuff compression device, the pouch configured to receive a single bladder” (emphasis added).

In contrast, the primary reference (Choi) the Examiner relies upon is directed towards a cuff having multiple bladders. Indeed, the Title of Choi explicitly states the disclosure is directed towards a “Sphygmomanometer cuff having double bladder” (emphasis added); and every embodiment of Choi expressly includes multiple bladders. Accordingly, any modification of Choi to read upon independent claims 1 and 20 would directly contradict the explicit aim of Choi.

Examiner Response: This argument is not found to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “first and second layers of flexible material welded together to form a single air tight bladder”; specifically to the exclusion of multiple bladders) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The only mention of a “single bladder” in the claims is with regards to functional language of the pouch (i.e., “the pouch configured to receive a single bladder”). Although this functional language implicitly places limits on the pouch, it does not positively recite the “single bladder” itself. In other words, the “single bladder” as recited in the claim is not within the scope of the claimed invention because the claim does not actually recite that the cuff compression system (or any element thereof) comprises or includes the recited “single bladder”. Even if, for argument’s sake, the single bladder is within the scope of the claimed invention, the claim as currently presented does not preclude another single bladder because the claim uses open terms such as “comprising” and “including”4 instead of closed terms such as “consisting”5.
The limitation of “the pouch configured to receive a single bladder”, although functional, implies structural limits on the pouch itself; specifically, that the pouch must be structurally sized and shaped such that it is capable of receiving a single bladder in order to meet the claim. The claim does not require a step of the pouch receiving a single bladder because the claim is to an apparatus/product, not to a method/process. Even if, for argument’s sake, the claim did require the step of the pouch receiving a only a single bladder”). Even if, for argument’s sake, the claim did recite “only a single bladder”, the claim would still not require a step of the pouch receiving only a single bladder because the claim is to an apparatus/product, not to a method/process.
It is noted that a pouch configured to receive two single bladders would read on a pouch configured to receive only a single bladder because a pouch that structurally sized and shaped such that it is capable of receiving two single bladders would certainly also be capable of receiving just one single bladder (i.e., if there is enough space in the pouch to receive two bladders, then there is enough space in the pouch to receive just one bladder because one bladder takes up less space than two bladders).
In this case, the third and fourth layers of Choi form a pouch that is configured to receive a single bladder (bladder 4) as well as another (bladder 5), and thus reads on the claimed pouch.

Regarding the prior art rejection as it pertains to claim 1, the Applicant further argues:
Independent claim 1, recites, among other things, the bladder has “...multiple welds within the bladder, the welds having a round shape and spaced 1 to 2 inches apart that attach the opposed face faces of the bladder to one another and that restrict the amount that the bladder expands when inflated”. 
 
In the Office Action, the Examiner acknowledged that the prior art did not disclose a bladder that is welded together, however the Examiner alleged this was a product-by-process limitation. (Office Action, page 17). To expedite prosecution, Applicant has amended independent claim 1 to further recite the structural features of the welds.

first and second layers of flexible material welded together to form an air tight bladder”. The particular choice of welding over a more generic term such as sealing make this a product by process limitation. On the other hand, the multiple welds having a round shape of the amended limitation above is a distinct limitation from the product by process limitation. Therefore, even though the multiple welds having a round shape of the amended limitation above is considered a purely structural limitation, the limitation of “first and second layers of flexible material welded together to form an air tight bladder” is still considered a product by process limitation.
Otherwise, new grounds of rejection which further rely on the Diana reference are provided below to account for newly presented limitation of the multiple welds having a round shape.

Applicant’s conditional6 request for interview within Applicant’s remarks dated 10/29/2020 is acknowledged but not granted at this time for the following reason:
MPEP 713.01 recites in part:
Examiners should inspect all incoming papers. See MPEP § 714.05. Where a complete reply to a first action includes a request for an interview, a telephone consultation to be initiated by the examiner or a video conference, or where an out-of-town attorney under similar circumstances requests that the examiner defer taking any further action on the case until the attorney’s next visit to a USPTO campus (provided such visit is not beyond the date when the Office action would normally be taken up for action), the examiner, as soon as he or she has considered the effect of the reply, should grant such request if it appears that the interview or consultation would result in expediting the case to a final action.

In this case, Applicant’s reply dated 10/29/2020 is a complete reply to a first action (Non-Final Rejection dated 6/29/2020 which is a first action of the RCE dated 5/28/2020) and includes a request for an interview. The examiner has considered the effect of the reply (in this case, that a Final Rejection should be issued) but does not grant an interview at this time because it does not appear that an interview would expedite the case to a final action (e.g., a Final Rejection); i.e., it does not appear that an interview would lead to a final action any quicker than without an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a plurality of the round multiple welds”. It is unclear whether this refers to a plurality of welds selected from the round multiple welds (e.g., a subset or the entirety of the round multiple welds) or otherwise refers to two or more instances/copies of the multiple round welds.

In the case of the latter interpretation, the recitation of “a plurality of the round multiple welds” takes the linguistic form of “a plurality of [A]”, wherein A = the round multiple welds. A plurality of A means two or more A’s (i.e., any multiple number of A’s such as two A’s, three A’s, four A’s, etc.). For example, if the multiple round welds consists of five round welds, then does the recitation “a plurality of the multiple round welds” mean two or more five round welds (i.e., any multiple number of five round welds such as 2 five round welds (i.e., 10 round welds), 3 five round welds (i.e., 15 round welds), 4 five round welds (i.e., 20 round welds), etc.)? In the case of the latter interpretation, it is unclear whether this “plurality of the round multiple welds” is within the scope of the claimed invention because the claim does not recite that the claimed cuff compression system (or any element thereof) actually (further) comprises the “plurality of the round multiple welds” recited in the claim.
In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being construed for the purposes of examination such that the multiple round welds comprises greater than 30 welds.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 13-15, 17, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al., US 2004/0181254 A1 in view of Robinette-Lehman, US 4,635,635, Diana, US 7,306,568 B2, and Wondka, US 2005/0066976 A1.
Regarding claims 1, 13, and 20, Choi et al., US 2004/0181254 A1 (hereinafter “Choi”) teaches a cuff compression system for use with magnetic resonance imaging equipment7, the cuff compression system comprising:
a cuff compression device (sphygmomanometer cuff, ¶ [0026]) including:
first and second layers (two layers that form bladder 4; see annotated Fig. 3 below) of flexible material constructed to form an air tight bladder (4) disposed adjacent a third and fourth layer (two layers that form outer envelope 1 which are adjacent the two the layers that form bladder 4 respectively; see annotated Fig. 3 below), respectively, form a pouch (outer envelope 1) of the cuff compression device, the pouch configured to receive a single bladder (the pouch is structurally sized and shaped to be able to receive a single bladder such as bladder 4), and understood by the ordinarily skilled artisan because the third layer is drawn as a single solid line; see annotated Fig. 3 below) of material and forms an outer surface of the cuff compression device (third layer forms a surface of the outer envelope 1). The fourth layer has an integral construction of a single layer of material (understood by the ordinarily skilled artisan because the fourth layer is drawn as a single solid line; see annotated Fig. 3 below) and forms an outer surface of the cuff compression device (the fourth layer forms a surface of the outer envelope 1 that contacts the skin of the patient).
wherein the bladder has two opposed faces (one face made of the first layer and the other made of the second layer) joined at first, second, third, and fourth edges thereof (see annotated Fig. 4 below)
wherein the bladder is inflatable by a fluid (“a large bladder 4 which is installed in the envelope 1 to be inflated when air is supplied therein” ¶ [0026]; air is a fluid)
extension tubing (hose 6, Fig. 4, ¶ [0027]) coupled to the bladder;
an inflation device, coupled to the extension tubing of the cuff compression device, to inflate the inflatable bladder (an inflation device such as a pump is implied from “After the envelope 1 is wrapped around the arm, wrist, finger, leg, or the like of the subject, air is pumped through the hose 6 into the large and small bladders 4 and 5 which are installed in the envelope 1” ¶ [0035]).


    PNG
    media_image3.png
    812
    380
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

welded together”. However this limitation appears to be a product-by-process limitation because the product (i.e., the first and second layers of flexible material forming the air tight bladder) is limited by a recited process (i.e., “welded together”).
MPEP 2113 recites in part: 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

MPEP 2113 further recites in part:
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

In this case, the ordinarily skilled artisan would have recognized that the first and second layers of flexible material constructed to form an air tight bladder in Choi appears structurally identical to the claim limitation of “first and second layers of flexible material welded together to form an air tight bladder” because they are both an air tight bladder and formed from first and second layers of flexible material. The only difference 
Otherwise, even if welding results in a structural difference Robinette-Lehman, US 4,635,635. (hereinafter “Robinette”) teaches a cuff compression device (10) including first and second layers of flexible material (16A and 16B) welded together (at seal 41; “[t]he various sealed joints, such as 41, 42, 43, and the attachment of strip 24 to backing material 12 are made radio frequency (RF) sealing”, col. 5, lines 13-15; the ordinarily skilled artisan would have recognized that RF sealing is a type of welding technique) to form an air tight bladder (15).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the invention of Choi by welding the first and second layers of flexible material together, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to form the air tight bladder.
Further, the modified Choi invention does not teach that faces of the bladder are each shaped as an angular sector of an annulus and joined to one another along first, second, third, and fourth edges, the first edge being an outer arcuate edge of the sector, the second edge being an inner arcuate edge of the sector, and the third and fourth edges being radial edges of the sector, wherein the first edge is longer than the second edge and can be adjusted in degree of curvature; nor at least one adjustable strap 
On the other hand, Robinette teaches:
a bladder (15) has two opposed faces (formed from 16A and 16B respectively), the faces each shaped as an angular sector of an annulus and joined (via seals, 41, 42, 43, Fig. 2) to one another along first, second, third, and fourth edges, the first edge being an outer arcuate edge of the sector, the second edge being an inner arcuate edge of the sector, and the third and fourth edges being radial edges of the sector (see annotated Fig. 1 below), wherein the first edge is longer than the second edge (see Fig. 1; the first edge is circumferentially longer because it has a larger radius of curvature) and can be adjusted in degree of curvature (in view of its flexibility, the first edge’s curvature can be adjust such as by wrapping around a limb having a different radius/size), and wherein the bladder is inflatable by a fluid (via 30, Fig. 1), 
wherein each edge is defined by one or more edge welds (41, 42, and/or 43) attaching the opposing sides of the bladder, and
at least one adjustable strap (20, see annotated Fig. 1 below) disposed on an outer surface of the cuff compression device (20 is disposed on 12 which forms an outer surface) and extending from at least one of the radial edges (see annotated Fig. 1 which shows that 20 extends to the right from the third edge; the third edge is a radial edge as discussed above).

The ordinarily skilled artisan would have recognized that the arcuate shape of the bladder faces (and of the cuff compression device overall) is a more conducive shape for wrapping about conically tapered body parts such as limbs; e.g., arm, thigh, lower leg/shin, etc. (“This arrangement has been found to conform well to various limb tapers” col. 4, lines 59-60).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by shaping each of the faces as an angular sector of an annulus and joining the faces to one another along first, second, third, and fourth edges (the first edge being an outer arcuate edge of the sector, the second edge being an inner arcuate edge of the sector, and the third and fourth edges being radial edges of the sector, wherein the first edge is longer than the second edge and can be adjusted in degree of curvature) wherein each edge is defined by one or more edge welds attaching the opposing sides of the bladder and by providing at least one adjustable strap disposed on an outer surface of the cuff compression device and extending from at least one of the radial edges, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to 
Further, the modified Choi invention does not teach multiple welds within the bladder the welds having a round shape and spaced 1 to 2 inches apart that attach the opposed faces of the bladder to one another and that restrict the amount that the bladder expands when inflated, let alone that none of the multiple welds within the bladder extends to any of the edge welds.
Diana teaches a bladder with edge welds (col. 8, lines 54-60). Further, Diana discloses multiple welds (spot welds 308, Fig. 6) within a bladder the welds having a round shape and spaced apart of about 1 inch (the spot welds have a diameter of ¼ inch and with a ½ inch spacing therebetween, col. 8, lines 60-65; this means the spot welds are spaced apart with a ¾ inch center-to-center spacing which reasonably reads on about 1 inch) that attached opposed sides of the bladder to one another and that restrict the amount that the bladder expands when inflated, wherein none of the multiple welds within the bladder extends to any of the edge welds (see Fig. 6; none of the spot welds extend to the edges).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing the bladder with multiple welds within the bladder, the welds having a round shape and spaced apart about 1 inch that attach opposed sides of the bladder to one another and that restrict the amount that the bladder expands when inflated, wherein none of the multiple welds within the bladder extends to any of the edge welds, as taught by Diana; and the ordinarily skilled artisan would have been motivated to make this modification in order to 
Further, the modified Choi invention does not teach that the extension tubing has a cloverleaf cross-sectional shape.
On the other hand, Wondka, US 2005/0066976 A1 (hereinafter “Wondka”) teaches extension tubing (a supply and delivery tubing for medical purposes) wherein either round or clover-leaf cross-sectional area may be used, wherein the clover-leaf cross-section is particular useful for preventing kinking in the tubing (¶ [0101]-[0103], Fig. 5A).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing the extension tubing with a cloverleaf cross-sectional shape, as taught by Wondka; and the ordinarily skilled artisan would have been motivated to make this modification in order to prevent kinking in the extension tubing.

Regarding claims 2 and 3, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; but does not teach that the first edge of the cuff compression device is greater than about 20 inches and less than about 50 inches; nor that the radius of curvature of the first edge is between 2 and 20 feet.
On the other hand, the Table above col. 5 in Robinette discloses various embodiments including embodiments that appear to suggest having a first edge length that is greater than about 20 inches and less than about 50 inches, and a radius of curvature of the first edge that is between 2 and 20 feet (e.g., the 24 inch bladder length embodiment in the aforementioned Table appears to read on the additionally recited limitation of claims 2 and 3).
The ordinarily skilled artisan would have recognized that the arcuate shape of the bladder faces (and of the cuff compression device overall) having such length and curvature dimensions would be more conducive for wrapping about conically tapered body parts such as limbs; e.g., arm, thigh, lower leg/shin, etc. (“This arrangement has been found to conform well to various limb tapers” col. 4, lines 59-60).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi such that the first edge of the cuff compression device is greater than about 20 inches and less than about 50 inches and that the radius of curvature of the first edge is between 2 and 20 feet, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide a shape for the bladder/cuff compression device that is more conducive for wrapping around conically tapered body parts such as limbs.

Regarding claims 5 and 6, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; but does not teach: a first material having hooks, attached to a first portion of the third layer of the pouch; a second material having loops, attached to a second portion of third larer of the pouch; and wherein the cuff compression device is configured to be secured to a leg of a patient by engaging the first and second materials (claim 5), let alone that the first or second material is laminated to the corresponding portion of the outer surface of the cuff compression device (i.e., the first or second portion respectively) (claim 6).
On the other hand Robinette further teaches:
a first material having hooks (21), attached to a first portion of the third layer of the pouch (“21 comprises an adhesive-backed strip of fabric hooks, with the adhesive surface applied to the upper surface (the surface facing out of the paper) of backing 12” col. 3, lines 12-15);
a second material having loops (22), attached to a second portion of the third layer of the pouch (“Adhesive-backed strip 22 of fabric loops is attached to the lower surface of backing material 12”, col. 3, lines 15-17);
wherein the cuff compression device is configured to be secured to a leg of a patient by engaging the first and second materials (col. 3, lines 7-10; engaging the hooks the with loops is simply how a hook and loop system works, such as Velcro); and
wherein the first or second material are laminated to the first and second portions respectively of the third layer (see Fig. 1 which illustrates 22 is laminated –i.e., overlaid– on the corresponding portion –i.e., the second portion– of the third layer).
The ordinarily skilled artisan would have recognized that hook and loop system such as Velcro can allow for facilitate convenient attachment and detachment of the cuff compression device to a limb (e.g., a leg) of a patient.
It the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing a first material having hooks, attached to a first portion of the outer surface of the cuff compression device; a second material having loops, attached to a second portion of the outer surface of the cuff compression device; and wherein the cuff compression device is configured to be secured to a leg of a patient by engaging the first and second materials; and wherein the second material is laminated to the second portion, as taught e.g., a leg) of a patient.

Regarding claim 7, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; but does not teach the round multiple welds comprise more than 30 welds.
Diana teaches more than 30 round welds (e.g., see Fig. 1).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing the cuff compression device with more than 30 round welds, as taught by Diana; and the ordinarily skilled artisan would have been motivated to make this modification in order to control the flow of the inflation fluid and restrict the amount that the bladder expands (i.e., prevent ballooning between the edges) when inflated.

Regarding claim 14, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1. Choi further teaches that the bladder is inflatable by air and has exactly one port (6) to receive and expel inflation air, the port being located along the first edge of the bladder (see annotated Fig. 4 below).

Regarding claim 15, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; but does not teach that the opposed faces of the bladder are joined to one another by double seals.
On the other hand, Robinette teaches that the opposed faces of the bladder are joined to one another by double seals. Robinette describes two seals, the first seal being the seal between 16A and 16B to form 15, and the second seal being the seal between 15, 17, and 14 (“Bladder 15 is preferably formed of two sheets 16A and 16B which are sealed along their edges. Protective layer 17 is placed over bladder 15 and both are sealed to the envelope formed by backing pieces 12 and 14 so that bladder 15 is enclosed in an envelope formed by piece 14 and protective layer 17” col. 2, lines 58-64, emphasis added). Therefore Robinette teaches a double seal as claimed.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by have joining the opposed faces of the bladder to one another by double seals, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to seal/form the bladder and the envelope into an integrated structure.

claims 17 and 18, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1. Further it is understood that the radii of curvature of the first and second edges respectively may vary because the bladder and the envelope are flexible to wrap about the limb. The ordinarily skilled artisan would understand that the curvature of the cuff compression device (including the first and second edges) when wrapped around the limb depends on the curvature of the limb itself. For a smaller limb (e.g., smaller diameter), the curvature of the limb is a tighter curve and so the curvature of the compression device (including the first and second edges) would be a tighter curve compared to that of a larger limb. However, the modified Choi invention does not additionally teach adjustable bands or straps at the first and second edges.
On the other hand Robinette teaches an adjustable band or strap at the first edge and an adjustable band or strap at the second edge. The bands/straps are adjustable in the sense that the they may be tied off/tied together at a desired length/tightness to aid in securing the cuff compression device to the limb; and further because the portion of the opposite end of the cuff compression device that the bands or straps are tied around is adjustable/varies with the curvature of the cuff compression device (including the first and second edges) which varies with the size of the limb.

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing a band or a strap at the first edge, the band or the strap being adjustable to vary the first edge radius of curvature, and a band or a strap at the second edge, the band or the strap being adjustable to vary the second edge radius of curvature, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to aid in securing the cuff compression device to the limb.

Regarding claim 19, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 17; but does not teach a first material having hooks, attached to a first portion of the first layer of the flexible material; a second material having loops, attached to a second portion of the first layer of the flexible material; and wherein cuff compression device is configured to receive a leg of a patient by engaging the first and second materials.
Robinette teaches:
a first material having hooks (21, col. 3, lines 12-13
a second material having loops (22, col. 3, lines 16-17), attached to a second portion of the first layer of the flexible material; and
wherein the cuff compression device is configured to receive a leg of a patient by engaging the first and second materials (col. 3, lines 7-10; engaging the hooks the with loops is simply how a hook and loop system works, such as Velcro).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing a first material having hooks, attached to a first portion of the first layer of the flexible material; a second material having loops, attached to a second portion of the first layer of the flexible material; and wherein cuff compression device is configured to receive a leg of a patient by engaging the first and second materials, as taught by Robinette; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a convenient means to removably secure the cuff compression device to a limb such as an arm or a leg.


Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Robinette in view of Diana, and Wondka as applied to claim 1 above, and further in view of Arkans, US 6,007,559 (hereinafter “Arkans”).
Regarding claim 4, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; and further teaches a monitoring device (sensor 8, ¶ [0033] of Choi); but does not teach that the pressure monitoring device to provide data which is representative of the pressure of fluid within the bladder.
On the other hand, Arkans teaches a pressure monitoring device to provide data which is representative of pressure within the bladder (pressure regulator 34, Fig. 2; “The pressure regulator may comprise a pressure switch or transducer to monitor pressure and communicate with regulator valves to allow fluid flow to the inflatable chambers”, col. 5, lines 38-40).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing a pressure monitoring device to provide data which is representative of pressure within the bladder, as taught by Arkans; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide feedback to the user and/or the inflation device for the purposes of controlling inflation of the bladder in order to meet or ensure a desired pressure.

Regarding claim 9, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1; but does not teach that the inflation device includes a regulator which controls the pressure of a pressurized air or oxygen source.
Arkans teaches a regulator which controls the pressure of a pressurized air or oxygen source (regulators 58c, 34, 30, Fig. 2; inflation source could be air or fluid, col. 5, lines 21-34).
At the time of invention, it would have been obvious to one having ordinary skill in the art to provide the inflation device with a regulator which controls the pressure of a .

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Robinette, Diana, and Wondka as applied to claim 1 above, and further in view of Zhang et al., "Decreased venous contamination on 3D gadolinium-enhanced bolus chase peripheral MR angiography using thigh compression", American Journal of Roentgenology, Oct. 2004; Vol. 183, No. 4, pages 1041-1047 (hereinafter “Zhang”).
Regarding claim 10, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1.
It is noted that the claim is directed towards the intended use of the claimed system and therefore not given patentable weight beyond the capability of the cuff compression device to be used on a thigh and inflated to 50 mmHg to reduce the venous flow from the thigh and suppress enhancement of veins on peripheral MR Angiography.
It is understood that the system of Choi (modified as discussed above regarding claim 1) is capable of being inflated to about 50 mmHg (by using the inflation device as discussed above). Further the ordinarily skilled artisan would understand that the cuff device could be used to occlude vessels such as veins by inflating the cuff to such an extent. Therefore the cuff device capable of reducing venous flow from the thigh and suppressing enhancement of veins on peripheral MR Angiography.
page 1042, section titled Thigh Compression: “Thigh compression was applied as proximally as possible on the thigh. Initially, tourniquets were used to indent skin by 5 mm. Because tourniquets could not be applied remotely and produced an inconsistent degree of thigh  ompression, we subsequently used two blood pressure cuffs inflated to 60 mm Hg on both legs. The long blood pressure cuff tubing and extra connections caused slow air leakage. Cuff pressure was monitored during scanning, and puffs of air were applied to maintain an inflation pressure of 50–60 mm Hg when the pressure drifted down.”) in order to reduce venous flow from the thigh and suppress enhancement of veins on peripheral MR Angiography (the data in Table 3 on page 1044 shows that “venous contamination”, which reads on the enhancement of veins, is reduced/suppressed --i.e., a lower venous contamination score-- when the blood pressure cuff is used as described above compared to that of “none” --i.e., no thigh compression; e.g., see peripheral MR Angiography images with no compression, Fig. 3A, which shows enhancement of veins compared to peripheral MR Angiography images with cuff compression, Fig. 3C, which shows suppression of enhancement of veins).
At the time of invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Choi, by adapting the cuff compression device to be affixed on the thigh of a human patient and inflated to about 50 mmHg in order to reduce the venous flow from the thigh and suppress enhancement of veins on peripheral MR Angiography, as taught 

Regarding claim 11, the claims 1 and 10 do not recite any regulator as part of the claimed invention therefore the recitation that the regulator includes a diaphragm that is at least 1 inch in diameter is not given patentable weight because it does not actually limit the claimed cuff compression system.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Robinette, Diana, and Wondka as applied to claim 1 above, and further in view of Berliner, US 3,254,671 (hereinafter “Berliner”).
Regarding claim 12, the invention of Choi modified by the teachings of Robinette, Diana, and Wondka as discussed above teaches the invention of claim 1. Choi further teaches connector (e.g., 61). However, Choi does not teach a quick release connector to provide rapid deflation of the air tight bladder.
On the other hand Berliner teaches a quick release connector (coupling member 22 connects to fitting 86, Figs. 4 and 18) for connecting a bulb 62 to air connection tube 95 (see Figs. 18 and 19). Berliner further that the quick release connector provides for rapid deflation of the bladder of a compression cuff (“A principle object of the invention is provide a sphygmomanometer with a push-button valve arranged for selectively dischanging air at a controllable slow rate or at a rapid rate”, col. 1, lines 11-15, the button is part of the connector as shown in Fig. 4 and so the connector can be considered to provide a quick/rapid deflation (i.e., release of air) of the bladder; otherwise, “Another object is to provide a sphygmomanometer bulb with a quick-release fitting connection between the bulb and a tube conducting air to the cuff for effecting discharge of air from the cuff at a maximum rate”, col. 1, lines 24-27).
Berliner further teaches: “It will be apparent that separation of fitting 86 from the coupling 22 will enable a very rapid release of air from the inflated cuff of the sphygmomanometer when the fitting is detached. Under certain conditions the release of air through valve assembly 20 at the most rapid rate possible will not be fast enough, whereupon the operator can quickly detach the fitting 86 to effect the required fast release of air” (col. 4, lines 4-11).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Choi by providing a quick release connector to provide rapid deflation of the air tight bladder, as taught by Berliner; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide additional deflation control (e.g., deflate at a controlled rate or a rapid rate, or a rate even faster than a valve can facilitate by simply disconnecting the connector itself).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.S./Colin T. Sakamoto
Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the first layer, the second layer, the third layer, and the fourth layer
        
        2 a standard letter sized 8.5" x 11" sheet
        
        3 which layer in the figure corresponds to the first layer; which layer in the figure corresponds to the second layer; which layer in the figure corresponds to the third layer; and which layer in the figure corresponds to the fourth layer
        4 See MPEP 2111.03 Transitional Phrases, I. COMPRISING, which recites in part: “The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, See e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”.
        
        5 See MPEP 2111.03 Transitional Phrases, II. CONSISTING OF, which recites in part “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)”.
        6 The request appears to be conditioned on the following: “if the Examiner does not agree” “that this application is in condition for allowance”
        7 The recitation in the preamble of the claim that the cuff compression system is “for use with magnetic resonance imaging equipment” is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond being capable of being used with magnetic resonance imaging equipment. It is noted that the claim does not describe or limit the “use” to any particular material step or steps such as inflating the cuff compression device during image acquisition with the magnetic resonance imaging equipment. The ordinarily skilled artisan would recognize that the cuff compression system is capable of somehow being used with some sort of magnetic resonance imaging equipment.